

115 HR 6577 IH: Price Relief, Innovation, and Competition for Essential Drugs Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6577IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to shorten the exclusivity period for brand name biological
			 products from 12 to 7 years.
	
 1.Short titleThis Act may be cited as the Price Relief, Innovation, and Competition for Essential Drugs Act or the PRICED Act. 2.Exclusivity period for brand name biological products (a)In generalSection 351(k)(7)(A) of the Public Health Service Act (42 U.S.C. 262(k)(7)(A)) is amended by striking 12 years and inserting 7 years.
 (b)Conforming changesParagraphs (2)(A) and (3)(A) of section 351(m) of the Public Health Service Act (42 U.S.C. 262(m)) is amended by striking 12 years each place it appears and inserting 7 years.
 (c)ApplicabilityThis Act and the amendments made by this Act apply only with respect to a biological product for which the reference product (as such term is used in section 351 of the Public Health Service Act (42 U.S.C. 262)) is licensed under subsection (a) of such section on or after the date of enactment of this Act.
			